     WO
 1

 2

 3

 4

 5
                          IN THE UNITED STATES DISTRICT COURT
 6
                                   FOR THE DISTRICT OF ARIZONA
 7
      IceMOS Technology Corporation,                     Case No. CV 17-02575-PHX-JAT
 8
                      Plaintiff,
 9
      v.                                                 ORDER
10
      Omron Corporation,
11
                      Defendant.
12

13
           The parties filed a stipulation for a confidentiality order (Doc. 45). The parties
14
     intended to mark as confidential the following:
15
           (a) information prohibited from disclosure by statute;
16
           (b) information that reveals trade secrets;
17
           (c) research, technical, commercial or financial information that the party has
18
     maintained as confidential or is utilized by the party to maintain a competitive
19
     advantage;
20
           (d) medical information concerning any individual;
21
           (e) personal identity information;
22
           (f) income tax returns (including attached schedules and forms), W-2 forms and
23
     1099 forms; or
24
           (g) personnel or employment records of a person who is not a party to the case.
25
           The parties offer no justification for why any of these categories of documents
26
     need to be subject to a confidentiality order in this case. See AGA Shareholders, LLC v.
27
     CSK Auto, Inc., 2007 WL 4225450, at *1 (D. Ariz. Nov. 28, 2007). Additionally,
28
 1   certain categories listed (such as personal identity information) are far too broad to
 2   qualify for protection.1 Id.
 3          The Court notes the parties also seek to mark confidential information they are
 4   prohibited by statute from disclosing. The Court does not see how such a provision is
 5   necessary because the information is by definition prohibited from disclosure. Thus,
 6   even if this Court were to permit the parties to mark such information as confidential,
 7   the Court would not be overriding the statute and permitting disclosure in the first
 8   instance.
 9          Based on the foregoing,
10          IT IS ORDERED that the stipulation for a confidentiality order (Doc. 45) is
11   denied, without prejudice.
12          Dated this 2nd day of October, 2018.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   1
            The parties may redact any information subject to Federal Rule of Civil
28          Procedure 5.2 without Court order.

                                                2
